Citation Nr: 0616501	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left shoulder disorder as a result of 
an injury during the course of VA vocational rehabilitation 
training on December 12, 1999 and as a result of surgical 
treatment provided by a Department of Veterans Affairs 
Medical Center on March 22, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1983. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 2004.  This matter was 
originally on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no objective evidence of record that documents 
an injury to the veteran's left shoulder occurring in the 
course of VA vocational rehabilitation training on December 
12, 1999.  

3.  The medical evidence of record shows that any additional 
left shoulder disorder manifested by nerve injury was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing surgical treatment on March 22, 2000, or 
that the disability was due to an event not reasonably 
foreseeable.





CONCLUSION OF LAW

The veteran is not entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disorder as the result of an injury in the course of VA 
vocational rehabilitation training on December 12, 1999 and 
as a result of surgical treatment provided by a Department of 
Veterans Affairs Medical Center on March 22, 2000.  38 
U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.358, 3.800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remand of September 2004 and Veterans Claims Assistance 
Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in September 2003, 
September 2004, and June 2005, the RO and Appeals Management 
Center (AMC) advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notices advised the veteran of what the evidence must 
show to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  In a September 2000 
letter, the RO specifically asked the veteran to obtain an 
accident or incident report or a statement from his 
vocational rehabilitation counselor regarding his claimed 
December 1999 left shoulder injury.  

The Board acknowledges that the VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claim or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  The RO and the AMC asked the veteran for all the 
information and evidence necessary to substantiate his 
claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notices did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
notes that the initial unfavorable rating decision was 
rendered prior to the enactment of the VCAA; therefore, it 
was impossible for VA to provide notice pursuant to the 
enhanced duty to notify provisions of the VCAA prior to the 
initial AOJ decision.  
Given that notice was not mandated at the time of the initial 
AOJ decision, it was not error to furnish the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II.

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability should compensation be allowed under § 
1151.  To the extent any concerns raised in Dingess/Hartman 
are present here, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
May 2000 rating decision, December 2000 rating decision, May 
2002 Statement of the Case (SOC), November 2002 Supplemental 
Statement of the Case (SSOC), and January 2006 SSOC, which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach the decision.  The May 2002 SOC and January 
2006 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records.  The RO afforded the veteran a 
local hearing before a Decision Review Officer in August 2002 
and scheduled him for a Board videoconference hearing, which 
was held in April 2004.  In accordance with the Board's 
September 2004 Remand, the AMC obtained VA treatment records, 
afforded the veteran an examination in October 2005, and 
obtained a nexus opinion on the etiology of the claimed left 
shoulder disorder.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  In 
addition, the Board finds that the AMC complied with the 
Board's September 2004 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Accordingly, the Board will proceed with 
appellate review.     


Legal Criteria

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training,  
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R.      §§ 3.358, 3.800 (2005).  For claims 
filed after October 1, 1997, a claimant is required to show 
that the additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. § 
1151(a)(1)(A)(B) (West 2002); Brown v. Gardner, 115 S. Ct. 
552 (1994) (providing that language of statute was plain and 
did not require a showing of fault); VAOPGCPREC 40-97 
(holding that "[a]ll claims for benefits under 38 U.S.C. § 
1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date.").  The veteran's 
claim was filed after October 1, 1997; therefore, 38 U.S.C. § 
1151 as amended is for application in this case.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  38 C.F.R.   § 3.358(b)(1) (2005).  
Compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2) (2005).  Several 
conditions govern the determination of whether any additional 
disability resulted from VA training, hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c) (2005).  With respect to those conditions relevant 
to the veteran's claim, it is necessary for the veteran to 
show that additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment or examination, not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1) (2005).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  38 C.F.R.        § 3.358(c)(3) (2005).  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  Id.  When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him/her from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c)(4) (2005). 


Timeline of Pertinent Medical Events 

Prior to December 12, 1999, a VA treatment record dated July 
1998 showed that the veteran presented with several 
complaints that included left shoulder pain and limitation of 
motion.  The examiner noted that the veteran had new onset 
shoulder and neck pain and limitation of motion that could be 
radiculopathy, bursitis, or possibly arthritis.   

After December 12, 1999, a VA treatment record dated in 
January 2000 shows that the veteran complained of left flank 
pain (shoulder, chest, and back pain) of one month duration.  
The examiner provided a diagnostic impression of left 
shoulder "fracture/healing."  There is no indication that 
an x-ray was taken.  A January 2000 radiograph record noted 
an impression of abnormal left humeral head with prominent 
spurring and ill-defined sclerosis and lucency that raised 
the question of avascular necrosis.  A February 2000 record 
showed that the veteran continued to complain of left 
shoulder pain.  The examiner reported that x-rays revealed 
medial "[illegible]lamination" and sclerosis of the head.  
The examiner provided an assessment of avascular necrosis of 
the left shoulder.  A February 2000 magnetic resonance 
imaging (MRI) record noted an impression of findings 
consistent with osteonecrosis of the left humeral head.  A 
February 2000 record noted that an MRI further revealed an 
intact cuff, cystic changes in the left glenoid and humeral 
head, and necrosis.  The examiner provided an assessment of 
avascular necrosis and discussed surgical and non-surgical 
options.  The veteran opted for surgery.  

VA treatment records include an operative report that showed 
that the veteran underwent a left uncemented shoulder 
hemiarthroplasty on March 22, 2000, for severe left shoulder 
osteoarthritis with inferior osteophytes, verified on both 
MRI and plain films.  The operative note indicated that the 
risks and benefits of total versus hemiarthroplasty were 
discussed with the veteran as well as all the risks and 
benefits of the decided upon procedure were discussed with 
him in great detail.  It was noted that with all knowledge 
the veteran signed his consent prior to going to the 
operating room.  The preoperative and postoperative diagnosis 
was left shoulder osteoarthritis.  

Thereafter, a March 2000 VA treatment record noted that x-
rays revealed good placement of the prosthesis.  The examiner 
noted an assessment of one-week status-post left 
hemiarthroplasty with axillary nerve dysfunction.  Treatment 
records show that the veteran developed severe left axillary 
mononeuropathy and suprascapular nerve dysfunction as the 
result of the hemiarthroplasty confirmed by an electromyogram 
(EMG).  The last treatment record that specifically notes the 
residual neuropathy is dated in June 2000.  At that time, the 
examiner noted an assessment of three months status-post left 
shoulder hemiarthroplasty with continued pain and axillary 
nerve injury with some EMG signs of early recovery, most 
likely representing traction injury.  Thereafter, VA 
treatment records noted the veteran's complaints of shoulder 
pain.  


December 12, 1999 Injury
 
At the April 2004 videoconference hearing, the veteran 
testified that he was entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an injury he sustained 
to his left shoulder on December 12, 1999 while pursing a 
program of VA vocational rehabilitation at the Chapel of 
Peace Funeral Home in Cleveland, Ohio.  
The veteran described that he injured his shoulder when an 
associate (T.H.) let go of a cadaver that he and the 
associate were carrying to a prep room; he continued to hold 
onto the cadaver at which time he recalled that he heard a 
popping sound in his shoulder.  He advised his supervisor 
that he injured his shoulder but also indicated that he 
wanted to continue to work.  He claimed he sought treatment 
for his shoulder a week or two afterwards at the Wade Park VA 
facility.  He claimed that VA physicians advised him that the 
broken bone was as the result of the injury that occurred 
during the performance of his vocational rehabilitation 
duties.  At a prior local RO hearing in August 2002, the 
veteran reported that C.B. was his supervisor at the funeral 
home and he was aware of the accident.  

The veteran submitted statements in support of his claim.  In 
a March 2000 statement, T.H. reported that in mid-December 
1999, he observed that the veteran sustain an injury to his 
shoulder while trying to lift a person they were carrying to 
a table.  In an August 2002 statement, C.B. declared that he 
was a former supervisor at the Chapel of Peace Funeral Home.  
C.B. reported that he was aware of the December 1999 
incident.  C.B. maintained that no incident report was filed 
in regards to the shoulder injury because the veteran did not 
want to jeopardize his employment and training.  In a 
September 2002 statement, the veteran confirmed that the 
reason he did not complain or document the incident was 
because he did not want it to interrupt his training.  In 
another statement dated in December 2002, C.B. further 
described the circumstances surrounding the accident. 

According to a Report of Contact in September 2002, M.F., a 
VA vocational rehabilitation specialist counselor, confirmed 
that she had the veteran's counseling folder, but maintained 
that the veteran never reported an injury on the job at the 
funeral home at the time it occurred.  M.F. indicated that 
she had only recently been informed of the incident.  It was 
noted that she provided the address and phone number for the 
funeral home.  According to a Report of Contact in September 
2002, the funeral director for Wanton/Horne Chapel of Peace 
reported that C.B. was a transient and that he was not aware 
of the injury the veteran now claimed he sustained.  

The Board finds that there is no objective evidence of record 
that the veteran was injured during a course of VA vocational 
rehabilitation training.  The veteran's contention and 
explanation for the lack of an incident report as well as 
T.H.'s statement are insufficient to establish the occurrence 
of the claimed December 12, 1999 incident.  C.B.'s 
credibility has been undermined by the current funeral 
director for the Wanton/Horne Chapel of Peace, who 
essentially reported that C.B. was not a former supervisor 
for the funeral home.  The most illuminating evidence, 
however, is the medical evidence itself.  The veteran 
underwent surgery on March 22, 2000 for severe osteoarthritis 
or a degenerative process shown as soon as in January 2000, 
just a little over one month after the veteran reportedly 
sustained the left shoulder injury on December 12, 1999.  In 
addition, the medical evidence is also significant for prior 
complaints of left shoulder pain in July 1998 at which time 
arthritis was among the disease processes suspected.  In the 
absence of objective evidence that documents an injury 
occurring during the course of VA vocational rehabilitation 
training, compensation under 38 U.S.C. § 1151 for a left 
shoulder disorder is not warranted.  


March 22, 2000 Injury

At the April 2004 videoconference hearing, the veteran also 
testified that he was entitled to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an additional left 
shoulder disorder he incurred as a result of surgery provided 
by the Cleveland VA Medical Center. 

The October 2005 VA examination report shows that the 
examiner reported that the veteran most recently had an EMG 
done last week, which showed a significantly decreased injury 
to the axillary nerve and almost no evidence of a 
suprascapular neuropathy.  The veteran currently complained 
of weakness and inability to have full range of motion.  The 
examiner reported that the examination revealed no sensory 
loss.  The examiner concluded that after review of the claims 
file and after review of the clinical information, it seemed 
likely that the veteran did have an axillary nerve injury 
secondary to surgery on March 22, 2000.  The examiner added, 
however, that it seemed unlikely that this injury was 
secondary to lack of proper care, negligence, or any kind of 
incompetence because the proximity of the nerve while doing 
the surgery and nerve injury was one of the known 
complications of the surgery and the possibility of 
complications from any surgery were usually defined at length 
with the patient preoperatively.  The examiner noted that she 
believed that the veteran's axillary neuropathy might show 
some more improvement as his August 31, 2005 EMG was 
significantly improved from the May 10, 2000 EMG.  The 
examiner explained that nerve recovery did tend to occur 
slowly.  The examiner re-emphasized that there was no further 
evidence of suprascapular neuropathy on the left, which had 
been seen on the prior study.  

The foregoing evidence shows that the axillary nerve injury 
and suprascapular neuropathy appear to be self-limiting 
processes.  In any event, to the extent any residual axillary 
neuropathy may constitute an "additional disability" within 
the meaning of 38 C.F.R. § 3.358(b)(1), the October 2005 VA 
examiner opined that the injury was not the result of lack of 
proper care, negligence, or any kind of incompetence on the 
part of VA in furnishing surgical treatment.  Additionally, 
the VA examiner noted that the type of injury the veteran 
sustained was one of the known complications of the type of 
surgery he underwent.  Thus, the medical evidence of record 
shows that any additional left shoulder disorder manifested 
by nerve injury incurred as a result of VA surgical treatment 
is not due to fault on the part of VA or do to an event not 
reasonably foreseeable.  Accordingly, compensation under 38 
U.S.C. § 1151 for a left shoulder disorder as a result of VA 
surgical treatment is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left shoulder disorder as a result of an injury during the 
course of VA vocational rehabilitation training on December 
12, 1999 and as a result of surgical treatment provided by a 
Department of Veterans Affairs Medical Center on March 22, 
2000 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


